Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
 
Claims 1, 3, 5-7, 9 and 16-25 are pending.
Claims 2, 4, 8 and 10-15 are cancelled.
Claims 1 and 9 are currently amended.
Claims 16-25 are new.
Claims 9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 3, 5-7 and 16-25 as filed on February 24, 2022 are under consideration.

Withdrawn Objections / Rejections
In view of the amendment of claim 1, all previous claim rejections under 35 USC 112(a) are withdrawn.
In view of the abandonment of copending Application No. 15/512,515, the provisional double patenting rejection thereover is withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7 and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
Claims 1 and 19 recite desired properties / desired results to be achieved upon the circumscribed intended use of combining the respective tablets with 10 mL of water at 25 ± 5 ºC.  Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007).  See MPEP 2163 and 2001.  The new limitations appear to be an amalgam of claim 8 as originally filed (see also, e.g., page 11):

    PNG
    media_image1.png
    85
    768
    media_image1.png
    Greyscale

with select observations regarding the addition of select exemplary tablets to water (e.g., page 18 for saxagliptin; see also, e.g., page 20 for sitagliptin):

    PNG
    media_image2.png
    247
    816
    media_image2.png
    Greyscale

While the exemplary 150 mg sugar tablets of Table 9 (page 17) – which require circumscribed absolute amounts of saxagliptin, citric acid, sodium bicarbonate, sodium carbonate, etc., in combination with a substantial amount of Pearlitol® flash -- may possess the newly claimed property of “disintegration without any residue”, taking this feature out of the examples generalizes beyond the scope of the application as originally filed and constitutes new matter because the tablets as claimed are not limited to the tablets as exemplified.  Claims 3, 5-7, 16-18 and 20-25 are included in this rejection because they depend from either claim 1 or claim 19 and thus they also recite new matter.  See also rejections of record at pages 3-4 of the Non-Final Rejection mailed October 1, 2020.
Claims 17 and 24 recite a tablet thickness less than about 3.85 mm or less than about 4.09 mm, respectively.  Applicant’s Remarks do not identify support for any of the amendments.  The new limitations appear to be an extrapolation of a parameter of the exemplary tablets of circumscribed total mass tooled using punches of either 6.5 or 10 mm (e.g., Table 10 for saxagliptin, Table 12 for sitagliptin):

    PNG
    media_image3.png
    387
    683
    media_image3.png
    Greyscale

While the three exemplary saxagliptin tablets of Table 10 have a minimum thickness of 3.02 – 3.05 mm and a maximum thickness of 3.61 – 3.66 for the compositions disclosed in Table 9 (page 17), these examples do not support the newly claimed range of less than about 3.85 mm for any generic tablet embraced by claim 1.  Likewise, Table 12 (pages 19-20) does not support the newly claimed range of less than about 4.09 mm for any generic tablet embraced by claim 19.  This is new matter.
Claims 18 and 25 recite a tablet hardness less than about 4.0 kp or less than about 3.8 kp, respectively.  Applicant’s Remarks do not identify support for any of the amendments.  The specification at page 11 discloses:

    PNG
    media_image4.png
    106
    830
    media_image4.png
    Greyscale

reproduced supra), Table 12 for sitagliptin) appear to be characterized by hardness values falling within the ranges disclosed at page 11.  There is support for the newly claimed ranges.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3, 5-7 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 19 recite the disintegrating tablet disintegrates and disperses in solution ... to result in disintegration without any residue.  It is unclear what is meant by the term “residue” and it is unclear how “residue” differs from the dispersed tablet in the solution.  It is also unclear what is meant by the term “disperses in solution” and the specification fails to remedy the ambiguity because the specification at page 11 discloses dispersions as being distinct from solutions:

    PNG
    media_image5.png
    136
    778
    media_image5.png
    Greyscale

Claims 3, 5-7, 16-18 and 20-25 are included in this rejection because they depend from either claim 1 or claim 19 and because they do not remedy the noted ambiguities.  See also rejections of record at page 5 of the Non-Final Rejection mailed October 1, 2020.
	Claims 16 and 25 recite the disintegration time.  There is insufficient antecedent basis for this limitation in the claims because the antecedent recites a time wherein the tablet disintegrates and disperses.  Furthermore, it is unclear whether the disintegration times of claims 16 and 25 are intended to further limit the disintegration and dispersion time of claims 1 and 19 or whether the disintegration times of claims 16 and 25 are intended to introduce a new time encompassing disintegration alone. 
	Claim 16 recites the time is preferably between 16 and 30 seconds.  The qualifier "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP 2173.05(d).

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2002/0071864, published June 13, 2002, of record) in view of Winter et al. (US 2011/0281912, published November 17, 2011, of record); Dugi et al. (US 2011/0263493, published October 27, 2011, of record); and Hirsch (US 6,426,111, published July 30, 2002, of record).
	Kim teach rapidly disintegrable tablets for oral administration which disintegrate within 60 seconds and which comprise a therapeutically effective amount of an active ingredient, spray-dried mannitol particles, crospovidone and one or more excipients; the tablets disintegrate rapidly in the oral cavity, leaving no unpleasant water-insoluble residues (title; abstract; paragraphs [0002], [0009], [0017]-[0019], [0024]; Table 3; claims), as required by instant claim 16 and 25.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.	
	Exemplary active ingredients include inter alia anti-diabetic agents, however, there is no limit to the active (paragraph [0012]).
	Excipients include organic acids such as citric acid and effervescent agents such as calcium carbonate, sodium bicarbonate and potassium bicarbonate (couple); the organic acid and the effervescent agent may be used in amounts ranging from 1 to 5 wt% (paragraphs [0021]-[0022]), as required by instant claims 3, 5, 20 and 21.
	The tablets have sufficient hardness; hardness is controlled by varying the compression pressure (paragraphs [0009], [0018], [0037]-[0039]).  The exemplary tablets (paragraphs [0044]-[0053]) have a hardness ranging from 3.9 kp (about 3.8 because about permits some tolerance) (Table 5, Comp. Example 6-2) to 14 kp (paragraph [0051]), as required by instant claims 18 and 25.  The exemplary tablets (paragraphs [0028]-[0053]) have a diameter ranging from 9.5 mm (Table 1-1, Example 6) to 18 mm (Table 1-1, Example 2). 
	The exemplary effervescent tablets have a total weight of 200 mg up to 1450 mg and respectively comprise 10 mg up to 510 mg active ingredient (Table 1-1, Examples 6 and 2).  The exemplary effervescent tablets of Table 1-1 comprise sodium bicarbonate in total amounts of 6 to 43.5 mg (about 6*(23/84) ~= 1.6 mg sodium to about 43.5*(23/84) ~= 11.9 mg sodium where the molecular weight of sodium is about 23 g/mole and the molecular weight of sodium bicarbonate is about 84 g/mole).  The exemplary effervescent tablets of Table 1-1 do not comprise potassium.  The exemplary effervescent tablets of Table 1-1 comprise equal amounts molar ratio of acid/base of 1/(192) / 1/(84) ~= 1/2.3 where the molar molecular weight of citric acid is about 192 g/mole and the molecular weight of sodium bicarbonate is about 84 g/mole or a molar ratio acid/base of 1/(192) / 1/(84-23) ~= 3.1 on an active basis), as required by instant claims 6, 7, 22 and 23.  A prima facie case of obviousness exists where the ranges overlap and also where the ranges do not overlap but are merely close.  See MPEP 2144.05 I.
	Kim do not teach sitagliptin and a granulated acid-base couple not containing an added granulating agent as required by claim 1.
	Kim do not teach saxagliptin and a granulated acid-base couple not containing an added granulating agent as required by claim 19.
	Kim do not teach the tablet thickness is less than about 3.85 mm, less than about 4.09 mm as required by claims 17 and 24.
	These deficiencies are made up for in the teachings of Winter, Dugi and Hirsch.
Winter teach oral dispersible tablets which exhibit a disintegration time below 30 seconds; the tablets have a good hardness (title; abstract; paragraphs [0009], [0013], [0049], [0059]; claims).  The ratio between the height and the diameter of the tablets ranges from 1:1.6 to 1:3.2, for example, tablets have a height (thickness) of 3.8 to 4.8 mm and a diameter of 8 mm (paragraphs [0011], [0059]), as required by instant claims 17 and 24.  The tablets comprise an API inclusive of antidiabetics inclusive of DPPIV inhibitors inclusive of sitagliptin, vildagliptin, alogliptin, saxagliptin, or denagliptin (paragraphs [0026]-[0028], [0047]-[0048]).  The tablets of Example 1 comprise 5.21 mg API and have a total weight of 205 mg (Table 2; paragraph [0049]).  
Dugi teach DPP-4 inhibitors inclusive of sitagliptin, vildagliptin, saxagliptin and alogliptin for treating diabetes and tablets thereof (title; abstract; paragraphs [0029], [0031]-[0032], [0036], [0039], [0042], [0152]-[0167]; claims).  The dosage of sitagliptin is usually between 25 and 200 mg; dosage strengths of sitagliptin per tablet are 25, 50 and 100 mg (paragraph [0171]).  The dosage of vildagliptin is usually between 10 and 150 mg; examples of oral dosages include 25 mg (paragraph [0172]).  The dosage of alogliptin is 5 to 250 mg; specific dosage amounts include 10 mg (paragraph [0173]).  The dosage of saxagliptin is 2.5 to 100 mg; specific dosage amounts include 2.5 mg (paragraph [0174]).  A specific embodiment of the DPP-4 inhibitors refers to therapeutically efficacious low dose levels less than 100 mg, even more preferably from 1 to 10 mg per patient per day, divided into 1 to 4 single doses (paragraph [0175]).
	Hirsch teaches compositions of meltable organic acid and carbonate salt suitable for providing effervescence; melting said acid around fine particles of carbonate salt (granule acid-base couple) provides a more intimate contact for effervescence than separate particles which can separate during disintegration (title; abstract; column 1, lines 50-67; column 3, lines 3-16; claims).  Meltable acids include citric acid (column 3, lines 3-16; claim 6).  Carbonate salts include sodium bicarbonate (claim 6).  The compositions of Hirsch do not contain any added granulating agent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute antidiabetic active pharmaceutical ingredients inclusive of DPP-IV inhibitors inclusive of sitagliptin or saxagliptin as taught by Winter for the active ingredient in the tablets of Kim inclusive of the exemplary effervescent tablets of Table 1-1 because simple substitution of functionally equivalent elements yields predictable results, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the organic acid / citric acid and the effervescent agent / sodium bicarbonate excipients of the tablets of Kim inclusive of the exemplary effervescent tablets of Table 1-1 to comprise a single particle wherein the citric acid is melted around the carbonate salt as taught by Hirsch because this configuration provides a more intimate contact of the acid and the carbonate for effervescence than separate particles which can separate during disintegration. 
Regarding the wherein clauses of claims 1 and 19 drawn to results achieved upon addition of the sitagliptin or the saxagliptin tablets to 10 mL of water at a temperature of about 25 ± 5 ºC, because the combined teachings of the prior art render obvious tablets as instantly claimed and tablets as exemplified comprising large quantities of sugar, it is presumed that the tablets rendered obvious by the prior art are also capable of achieving the claimed results.  In further support of this presumption, the rapidly disintegrable tablets of Kim disintegrate within 60 seconds in the oral cavity, leaving no unpleasant water-insoluble residues.
Regarding claims 17 and 24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thickness of the tablets of Kim would be less than the diameter thereof because Winter teach the ratio between the height (thickness) and the diameter of oral dispersible tablets ranges from 1:1.6 to 1:3.2.  Because Kim .

Claims 1, 3, 5-7 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2002/0071864, published June 13, 2002, of record) in view of Winter et al. (US 2011/0281912, published November 17, 2011, of record); Dugi et al. (US 2011/0263493, published October 27, 2011, of record); and Hirsch (US 6,426,111, published July 30, 2002, of record) as applied to claims 1, 3, 5-7 and 16-25 above, and further in view of Schmidt et al. (WO 2015/040460, published March 26, 2015, of record).
Kim is applied herewith under a different interpretation of claims 7 and 23 in the interest of compact prosecution

The teachings of Kim, Winter, Dugi and Hirsch have been described supra.
They do not specifically teach the molar ratio acid:base is in the range of 1:2.5 to 1:3.5 as required by claims 7 and 23. 
This deficiency is made up for in the teachings of Schmidt.
	Schmidt teach effervescent tablets comprising an organic acid and base (title; abstract; page 4; claims).  When citric acid is the acid source and potassium bicarbonate is the carbonate source, the mole ratio of citric acid/bicarbonate is at least 1:1 to 1:3 (paragraph bridging pages 7-8).  An excess of organic acid, especially citric acid, is preferred because this acid not only efficiently generates effervescences, but acts as a flavor enhancer (paragraph bridging pages 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the citric acid/bicarbonate in the melted 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s assertion of a “startling discovery” that a granulated acid-base couple results in dissolution without the need for mixing/stirring is acknowledged but not found persuasive because this “discovery” appears to be limited to the introduction of the couple to the exemplary sugar pills disclosed at pages 17-20.  However, Kim teaches sugar pills comprising mannitol in the form of Pearlitol® (e.g., abstract; paragraphs [0016]-[0019]; Examples) and Kim also teaches the presence of organic acids and the presence of effervescent agents in said sugar pills reduces disintegration time.  Furthermore, it is already known to the prior art that a granulated effervescent couple provides improved effervescence as evidenced by Hirsch.  See also Spadoni et al. (US 6,440,926).  Applicant is reminded that the instant claims are drawn to a composition, not to a method of use thereof.
	Applicant’s assertion that sitagliptin and saxagliptin are merely mentioned in a laundry list of potential drugs is not found persuasive because sitagliptin and saxagliptin are art-recognized anti-diabetics as evidenced by Winter and by Dugi and the tablets of Kim may comprise any and all drugs inclusive of anti-diabetics.  The selection of a known material based on its suitability for its intended use is prima facie obvious.  See MPEP 2144.07.

	Therefore, the rejections over Kim are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Spadoni et al. (US 6,440,926) teach dry effervescent granules comprising an acid, a carbonate source and optionally a binder; it is known to use citric acid and bicarbonate to promote dissolution and the dry granules provide improved dissolution and/or dispensing (title; abstract; column 1, lines 34-44; paragraph bridging columns 1 and 2; column 4, lines 29-37; claims).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633